Case 4:20-cv-00973-SDJ Document 28-1 Filed 08/25/21 Page 1 of 1 PageID #: 515




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

YOUNG CONSERVATIVES              OF
                            TEXAS §
FOUNDATION                         §
    Plaintiff,                     §
                                   §
     v.                            §
                                   §                     CIVIL ACTION NO. 4:20-CV-973
THE UNIVERSITY OF NORTH TEXAS, THE §
UNIVERSITY OF NORTH TEXAS SYSTEM, §                      JUDGE SEAN D. JORDAN
NEAL SMATRESK, PRESIDENT OF THE §
UNIVERSITY OF NORTH TEXAS and §
SHANNON GOODMAN, VICE PRESIDENT §
FOR ENROLLMENT OF THE UNIVERSITY §
OF NORTH TEXAS;                    §
     Defendants.                   §

       [PROPOSED] ORDER DENYING DEFENDANTS’ MOTION TO DISMISS

       Before the Court is Defendants’ Motion to Dismiss Pursuant to Rules 12(b)(1) and (6).

Having considered the Motion, Plaintiff’s Response in Opposition, any Reply, and arguments of

counsel, the Court is of the opinion that the Motion should be DENIED.
